*832MEMORANDUM BY THE C'OTJRT
1. The plaintiff is entitled to the amount for which it restated its bill ''at $2,132.82, which, having been paid, was afterward deducted from subsequent bills.
2. Having restated its bill upon the refusal of the disbursing officer to pay it and then certifying that the amount as corrected was accepted, the plaintiff can not assert claim to the balance of its bill as originally stated. If the amount *833was not correct it should not have beeii accepted. See Western Pacific R. R. Co. case, ante, p. 67; Southern Pacific Co. case, ante, p. 36; Illinois Central R. R. case, 265 U. S. 209.
3. The correct amount computed in accordance with the only tariff applicable and without land-grant deductions was, as shown by Finding VIII, much less than the original bill that plaintiff presented; but, as already stated, plaintiff presented its restated bill to the disbursing officer and received the amount which that officer was 'authorized to pay. There was no expedited or special service, and the bills were not exempt from proper land-grant deductions. It has been held by this court that the statement of class A (net cash) tariff was not sufficient to exempt the bills from proper land-grant deductions.
Judgment for plaintiff in the sum of $2,132.82, under Finding. V. The petition as to all other items is dismissed.